DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II, claims 10-20 in the reply filed on January 12, 2021 is acknowledged.  The traversal is on the ground(s) that (1) Invention I does not have separate utility from Invention II and (2) that searching both inventions will not create an undue burden.  This is not found persuasive because, with respect to (1), Invention I has separate utility in that the “handle-receiving receptacle portion” of Invention I constitutes different structure that what is claimed in Invention II, and therefore separate utility is ncecessarily present, and with respect to (2), burden is present for an examination of both inventions since different classification is present for each invention and a different search query would be required for each invention.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on January 12, 2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/073964 A1.
With respect to claim 19, WO 2016/073964 A1 discloses a seeding row unit depth stop assembly (Figures 2-6) comprising:
a stop 12 presenting a surface (unnumbered) positioned to set an upward travel limit of a gauge wheel (see the disclosure in paragraph [0033], line 5) of the row unit;
a handle 22 movable between locked and released positions, the depth stop assembly (Figures 2-6) having a pivot 15 for moving among a plurality of seeding depths (see the disclosure in paragraphs [0033] and [0034]) when the handle 22 is in the released position;
a multi-piece body (Figures 2-6) having a first piece (21 and housing 11) receiving the handle 22, and a second piece 14 separate from the first piece (21 and housing 11), the second piece 14 defining the pivot 15; and
a downforce sensor 18 incorporated into the depth stop assembly (Figures 2-6) and movable therewith, wherein the first piece (21 and housing 11) necessarily forms a housing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/073964 A1 in view of Bassett US 2014/0116735 A1.

a frame (Figure 1);
a gauge wheel (see paragraph [0033], line 5) operable to engage the soil and support the frame via a gauge wheel arm 10 connected between the gauge wheel (see paragraph [0033], line 5) and the frame (Figure 1 and paragraph [0033]);
a seed dispenser supported by the frame and operable to dispense seeds into the soil (Figure 1);
a depth stop 12 assembly including a stop 12 setting an upward travel limit of the gauge wheel (see paragraph [0033], line 5) with respect to the frame, and a handle 22 that is lockable and releasable to move the stop 12 to select among a plurality of seeding depths (see the disclosure in paragraphs [0033-0034]);
a pivot 15 jointing the depth stop assembly to the frame;
a downforce actuator 2600 operable to generate a variable amount of downforce to be applied through the gauge wheel arm and the gauge wheel to the soil (see the disclosure in paragraph [0037]); and
a downforce sensor.
As to claim 15, the depth stop assembly includes a multi-piece body (Figures 2-6) having a first piece (21 and housing of 11) receiving the handle, and a second piece 14 defining a pivot 15 joining the depth stop assembly to the frame.
Regarding claims 12 and 13, see the disclosure in paragraph [0037].
With respect to claim 14, see element 19.

With respect to claim 18, the downforce sensor 18 is oriented to measure perpendicular to the handle axis (unnumbered).
Regarding claim 16, see Figure 14.
With respect to claim 20, the handle 22 is slidably received by the first piece (21 and housing 11) of the multi-piece body (Figures 2-6) to define a handle axis (unnumbered), and wherein the downforce sensor 18 extends parallel to the handle axis (unnumbered) at a position (unnumbered) alongside the handle 22, and wherein the downforce sensor 18 is oriented to measure perpendicular to the handle axis (unnumbered), the downforce sensor 18 necessarily positioned within a receptacle (unnumbered) of the downforce sensor housing (Figure 2).
The claims distinguish over WO 2016/073964 A1 in requiring the downforce sensor to be provided by a load cell including at least one strain gauge.
Bassett US 2014/0116735 A1 discloses a downforce sensor (see the disclosure in paragraph [0307]) being provided by a load cell (see the disclosure in paragraph [0307], lines 1 and 3) including at least one strain gauge (see the disclosure in paragraph [0307], lines 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure of Bassett US 2014/0116735 A1 as the downforce sensor of WO 2016/073964 A1 for greater versatility in use of the apparatus.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 11, 2021